UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4656



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DON ANTONIO DANDRIDGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CR-03-119)


Submitted:   February 18, 2005             Decided:    March 8, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTRIDGE & SHORTRIDGE, P.C., Abingdon,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
R. Lucas Hobbs, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Don Antonio Dandridge appeals from his conviction for

being a felon in possession of a firearm.       On appeal, he challenges

the   denial   of   his   motions   to   suppress   and   to   dismiss   his

indictment.    We have reviewed the briefs and joint appendix and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       (See J.A. at 17-19, 23, 38-48).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -